Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of MD Holdings Corp. (the “Company”) on Form 10-Q for theperiod endingSeptember30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Marshall Davis, Chief Executive Officer and Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for theperiod endingSeptember 30, 2008, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endingSeptember 30, 2008, fairly presents, in all material respects, the financial condition and results of operations of MD Holdings Corp. MD Holdings, Corp. Date: October 13, 2008 By: /s/ Marshall Davis Marshall Davis Chief Executive Officer, Chief Financial Officer, Director and Principal Accounting Officer
